Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 7, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in imposing the mandatory surcharge and crime victim assistance fee (Penal Law § 60.35 [1]) because these were not discussed as part of the plea agreement is unpreserved for appellate review (see, CPL 470.05 [2]). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.